Dewey, J.
The plaintiffs being residents of the state of New York, a discharge under the insolvent laws of Massachusetts does not operate to discharge an existing cause of action, and a suit may be maintained thereon here, and the same may proceed to judgment, and execution may issue against the goods and effects of the defendant, but not against his body, that being exempted by our statute as it properly might be; this being a matter affecting merely the remedy or mode of proceeding to enforce payment of a debt. Such was the right of the creditor and such the effect of the judgment originally obtained against the defendant, and, it being thus limited as to the form of the execution, the plaintiffs cannot by an action upon such judgment avoid the provisions of our statute exempting the body from arrest in such cases. But they are entitled to a judgment, and execution against the estate of the defendant in this, as they were in the former action.

Judgment of the superior court affirmed.